Citation Nr: 1445353	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-31 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from July 1980 to October 1983. 

This matter came before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing in August 2012 before the undersigned sitting at the RO.  A transcript thereof is in the claim file.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal,  except VA treatment (CAPRI) records contained in Virtual VA.  


FINDINGS OF FACT

The evidence establishes that the Veteran's current sleep apnea had its onset during his military service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he has a current sleep apnea, diagnosed by a 2009 polysomnography, had its onset during active service.  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A July 1983 service treatment record (STR) shows that the Veteran was seen for vomiting.  

In May 2010 the Veteran's wife reported that in 1994 she had observed that while sleeping the Veteran would snore and at times he would stop breathing or gasp for air.  He would vomit in the morning due to coughing up phlegm.  

In a June 2010 statement the Veteran reported that during service he had been seen at a dispensary for vomiting which was partially caused by phlegm in his throat and upper chest and that this was due to sleeping with his mouth open and loud snoring.  He had tried to expel the phlegm by coughing and this had caused him to vomit.  He had been told by fellow airmen that he snored and would gasp for air while asleep.  He had first experienced these symptoms during military service and had continued to have symptoms of sleep apnea since military service.  

On file is a typed but unsigned statement from a fellow airman who reported having been stationed with the Veteran in 1982 and 1983.  He had observed that while sleeping the Veteran snored and sometimes gasped for air.  When he awoke he would make strange statements.  

In a typed but unsigned statement from another fellow airman it was reported that he also had been stationed with the Veteran in 1982 and 1983.  He had observed that while sleeping the Veteran snored and sometimes gasped for air.  

In an August 2010 statement the Veteran's sister reported that prior to his military service the Veteran had not snored or gasped for air while sleeping.  Nor had he coughed up phlegm in the morning.  

In an August 2010 statement DR. Hester reported that he had reviewed the Veteran's service treatment records which indicated that he had symptoms of sleep apnea during service.  Also, the physician had reviewed current treatment records which confirmed a diagnosis of sleep apnea, and the Veteran's current use of a "CPAP" machine.  It was the physician's opinion that it was more likely than not that sleep apnea had its onset during military service and had continued since then. 

In July 2011 a VA medical opinion was obtained after a review of the Veteran's claim.  It was acknowledged that he now had symptoms of obstructive sleep apnea.  It was reported that the service treatment records contained nothing that connected sleep apnea to military service and it was not related to or a result of his military service.  

At the 2012  travel Board hearing the Veteran testified that he became aware that he had a problem with snoring from fellow servicemembers (supporting statements from two of which are on file) when he was stationed in Arizona.  They had also informed him that while he was asleep he would gasp for air.  Also, immediately upon awaking he would have hallucinations.  Page 5 of the transcript.  He had not sought in-service treatment or evaluation because he had not thought that it was a problem and because he thought he might be discharged from service due to this.  He had first sought treatment for this in 1998 at the urging of his wife.  Page 6.  He had gone to a private physician, Dr. Elton, whose records are on file, who had rendered a diagnosis at a sleep lab of sleep apnea and gave the Veteran a "CPAP" machine.  He had then been treated by another private physician, Dr. Hester (whose records are on file, see page 11) who has submitted a supporting medical opinion.  Pages 7 and 8.  

The Veteran further testified that he had first sought VA treatment in 1997, at the "Dorn VA" when he obtained employment there but was rejected because his income was excessive; but, he later qualified for VA treatment in either 2002 or 2003.  Page 8.  He now received treatment from VA and Dr. Hester.  Page 9.  

Submitted after the travel Board hearing was another statement of Dr. Hester, initial RO consideration of which was waived.  That physician reported having reviewed all of the Veteran's records, including statements of witnesses.  The statements of fellow airmen were direct proof of the Veteran's apneic episodes.  His medical records also offered proof, and specifically his morning phlegm production and emesis.  He also had chronic morning congestion which further indicated a diagnosis of sleep apnea during service.  Based on this, it was the private physician's opinion that the Veteran's sleep apnea started during his military service.  

Here, there are conflicting medical opinions as to whether the now well documented sleep apnea had its onset during service.  The probative value of a medical opinion comes from its reasoning, and a failure to provide a rationale for an opinion goes to its weight or credibility.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Herandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  A medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Most of the probative value of a medical opinion comes from its reasoning [] It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed.Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id., that a private physician's opinion is competent evidence even without review of service treatment records).   

The unfavorable VA medical opinion as well as the favorable private medical opinion was rendered after a review of the evidence, including the supporting lay statements.  As to this, lay persons are competent to attest to matters which can be readily observed which would include such symptoms as observing the Veteran's snoring and gasping for air while asleep.  Such symptoms are shown both during and after military service.  In comparing the conflicting medical opinions the Board observes that the negative VA medical opinion is lacking in any rationale.  Rather, only a conclusion was reached which does not support the Veteran's claim.  On the other hand, the private physician noted the direct in-service observation by fellow airmen of apneic episodes and the evidence of phlegm and morning congestion, all of which supported the claim.  

The private physician's opinion is afforded higher probative value as it contains a supporting rationale with citation to specific evidence of symptoms and, like the unfavorable VA medical opinion, was made after a review of the relevant evidence, including observing the significance of supporting lay statements.  Thus, service connection for sleep apnea is warranted.  


ORDER

 Entitlement to service connection for sleep apnea is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


